Order entered July 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00634-CV

                                  TODD PRUETT, Appellant

                                               V.

                           MICHAEL PITTMAN, M.D., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                           ORDER
       Before the Court is appellant’s July 15, 2013 motion for an extension of time to file a

brief. Appellant explains that he needs the extension because he is trying to obtain a reporter’s

record from a hearing in the 265th Judicial District Court of Dallas County, Texas. By order

dated June 13, 2013, this Court denied appellant’s request that we order the court reporter of the

265th Judicial District Court to file the reporter’s record from a hearing held in that Court on

September 13, 2013.

       Appellant is appealing the trial court’s order granting appellee’s motion to dismiss. The

trial court conducted a hearing on appellee’s motion on January 22, 2013. By letter dated June

17, 2013, Stephanie Moses, Official Court Reporter for the 193rd Judicial District Court of

Dallas County, Texas, informed this Court that no record was made of the January 22, 2013
hearing. Accordingly, we GRANT appellant’s motion for an extension of time to file a brief.

Appellant shall file his brief on or before August 16, 2013. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.

                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE